Hill, J.
1. Emmie Burton Lundy filed her libel for divorce against her husband, Fred Lundy, on the ground of cruel treatment. Pending her application for temporary alimony, and after hearing evidence to the effect that the husband received a salary of $30 a week, the judge awarded as temporary alimony $20 per month for the first two months, and $30 a month for each succeeding month, and $20 a month for two months as attorney’s fees. To this judgment the plaintiff in error excepted. Held, that under the pleadings and evidence the trial judge did not abuse his discretion in awarding temporary alimony and attorney’s fees in amounts stated above.
2. In the circumstances above stated the trial judge did not err in awarding temporary alimony and attorney’s fees over the contention that the husband had no “estate” out of which the allowance could be made, as provided by the Civil Code of 1910, § 2975. See Carlton v. Carlton, 44 Ga. 216. Judgment affirmed.

All the Justices concur.